UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
OUMOU BAH, AS THE ADMINISTRATOR
OF THE ESTATE OF MOHAMED BAH,

                                 Plaintiff,                                13-cv-6690 (PKC)

                 -against-

                                                                              ORDER
THE CITY OF NEW YORK, ET AL.,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                 The Court entered an Order on May 3, 2019 approving the settlement and

requiring counsel to hold the net settlement proceeds in escrow pending the outcome of an

application to the Surrogate’s Court New York County for an order to distribute the settlement

proceeds to the beneficiaries of the estate. The Court entered the Order in the form plaintiff’s

counsel requested.

                 The Court has no knowledge or information on why there has not been an order

from the Surrogate’s Court. It has no information on whether plaintiff promptly moved the

Surrogate’s Court. It certainly has no jurisdiction to tell the Surrogate’s Court what to do or

when to do it.

                 The Court is sympathetic to the plight of the plaintiff who awaits distribution of

the proceeds of the settlement but there has been no demonstration that this Court has

jurisdiction to do anything.
         SO ORDERED.




Dated:   New York, New York
         February 12, 2020




                              -2-
